The Supreme Court affirmed the decree of the Common .'Pleas on June 2nd, 1882, in the following opinion :
Per Curiam :
The evidence to contradict and overcome the responsive Jenial of any contract for partnership by the defendant was *57altogether insufficient, There may have been some conversation between the parties, but that it amounted to an agreement did not appear. According to the testimony of both parties, the understanding was to be reduced to writing by the appellant, which he failed to do.
Decree affirmed and appeal dismissed at the cost of the appellant.